Motion for stay granted upon condition that within five days from the entry of the order herein appellants file an undertaking, with corporate surety, in the sum of $2,500, conditioned for the payment of any damage sustained by plaintiff through the careless and negligent maintenance of the" premises by defendants Bernstein or through willful waste on their part up to the date of exchange in the event of an affirmance of the judgment by this court; otherwise, motion denied, with ten dollars costs. Present — Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ.